Exhibit 10.13

 

 

 

 

 

July 23, 2015

 

 

JM Global Holding Company

1615 South Congress Avenue

Suite 103

Delray Beach, Florida 33445

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) to be entered into by and between JM
Global Holding Company, a Delaware corporation (the “Company”), and Cantor
Fitzgerald & Co. (the “Underwriter”) relating to an underwritten initial public
offering (the “IPO”) of the Company’s units (the “Units”), each comprised of one
share of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), and one warrant (“Warrant”) to purchase one-half of one share of Common
Stock. The undersigned intends to purchase 3,000,000 Units in the IPO. Certain
capitalized terms used herein are defined in paragraph 6 hereof.

 

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company and the Underwriter as follows:

 

1. The undersigned will not sell, assign, transfer, pledge, hypothecate or
otherwise dispose (each a “Transfer”) of 1,000,000 shares of Common Stock
acquired by it in the IPO (such shares being referred to herein as the
“Restricted Shares”) prior to the consummation of a Business Combination;
provided, however, that the undersigned may Transfer any such Restricted Shares
if, and only if, the prospective transferee executes a written agreement
pursuant to which such transferee is bound by the same terms and conditions of
this letter agreement. The undersigned understands and acknowledges that the
Restricted Shares purchased by him, her or it in the IPO will be issued in
certificate form or in book entry through the Company’s transfer agent and bear
a legend (if issued in certificate form) or notation on the transfer agent’s
records (if issued in book entry) indicating the foregoing restriction on
Transfers.



1

 

 

2. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock acquired in
the IPO in favor of such Business Combination.

 

3. The undersigned hereby waives his, her or its right to exercise redemption
rights, as described in the Registration Statement, in connection with a
Business Combination with respect to the Restricted Shares, and agrees that he,
she or it will not seek redemption with respect to such Restricted Shares in
connection with any vote on a Business Combination with respect thereto.

 

4. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement.

 

5. In connection with Section 5-1401 of the General Obligations Law of the State
of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. The
undersigned hereby appoints, without power of revocation, Ellenoff Grossman &
Schole LLP, 1345 Avenue of the Americas, 11th Floor, New York, New York 10105,
Fax No.: (212) 370-7889, Attn: Douglas S. Ellenoff, Esq., as its agent to accept
and acknowledge on its behalf service of any and all process which may be served
in any arbitration, action, proceeding or counterclaim in any way relating to or
arising out of this letter agreement.

 

6. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities, all
as more fully described in the Registration Statement; and (ii) “Registration
Statement” means the registration statement on Form S-1 (File No. 333-204995),
as amended, filed by the Company with the Securities and Exchange Commission
with respect to the IPO.

 



2

 

  

7. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

8. No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This letter agreement shall be binding on the
parties hereto and any successors and assigns thereof.

 

9. The undersigned acknowledges and understands that the Underwriter and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 



  Qi Zhang     Print Name           /s/ Qi Zhang     Signature  



Accepted and Agreed:

JM Global Holding Company

 



By: /s/ Tim Richerson     Name: Tim Richerson     Title: CEO         Cantor
Fitzgerald & Co.               By: /s/ Shawn Matthews     Name: Shawn Matthews  
  Title: CEO        

 



 

3



